Citation Nr: 1621623	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973, and had a prior period of active duty for training (ACDUTRA) from December 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case was originally before the Board in October 2013 when the claim was remanded for further development.  The RO most recently issued a supplemental statement of the case in January 2014 and the appeal is once again before the Board.

The Board notes that the Veteran requested a video hearing before the Board in a September 2012 statement.  Normally the case would be remanded by the Board for the hearing to be held in Detroit.  However, following a detailed review of the facts of this case, the Board finds it can grant the claim without the hearing, with no prejudice to the Veteran.  

With respect to the Veteran's claims for posttraumatic stress disorder (PTSD), depression and anxiety the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim was originally adjudicated by the RO as a claim for depression and anxiety, the Board has recharacterized the issue into a claim for an acquired psychiatric disability.  See Id.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's acquired psychiatric disability has been attributed to his service-connected diabetes mellitus, type II. 


CONCLUSION OF LAW

An acquired psychiatric disability is proximately due to or the result of his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is service-connected for diabetes mellitus, type II, and diabetic nephropathy.  A December 2013 VA examiner diagnosed the Veteran with an adjustment disorder with anxiety and depression due to current chronic medical conditions, including his service-connected diabetes mellitus.  While the VA examiner noted other chronic medical conditions as also causing the Veteran's acquired psychiatric disability, the Veteran's service-connected diabetes mellitus was determined to be one of the factors.

As noted above, when a disorder is secondary to a service-connected disability, service connection may be granted for the secondary disorder.  
 
Reading the December 2013 VA opinion in the light most favorable to the Veteran, the Board finds that the claim for service connection for an acquired psychiatric disability, may be granted.  Further discussion is simply not warranted.  The nature and extent of the problem is not before the Board at this time. 

The Board notes that in addition to an adjustment disorder with anxiety and depression, the Veteran has been diagnosed with PTSD.  The Board notes that mental disorders (other than eating disorders) are evaluated under the same rating criteria and VA is precluded from evaluating the same disability under various diagnoses.  See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 (2015).  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

In this regard, it is important for the appellant to understand that any other psychiatric diagnosis would be evaluated the same as the current disability cited above (adjustment disorder with anxiety and depression).  Therefore, as service connection for an acquired psychiatric disability has been granted, the Veteran's claim for any other psychiatric disability is rendered moot.

ORDER

Service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


